Citation Nr: 0702726	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-24 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for recurrent tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for a depressive 
disorder secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2004 and May 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  The 
September 2004 decision denied the veteran's request for a 
compensable rating for bilateral hearing loss and his claim 
for service connection for tinnitus.  The May 2005 decision 
denied service connection for depression secondary to his 
hearing disorder.

In November 2006 the veteran appeared at the No. Little Rock 
RO and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing is of record.

The issue of service connection for depression secondary to 
hearing loss is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran has tinnitus manifested by recurrent roaring 
in both ears which resulted from exposure to noise during 
service.

2.  The veteran's bilateral hearing loss is manifested by 
puretone averages of 46.25 decibels for the right ear, and 
32.5 decibels for the left ear, with speech recognition 
scores of 80 for the right ear and 90 for the left ear. 



CONCLUSIONS OF LAW

1.  Tinnitus was incurred during military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, Diagnostic 
Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1110; 
38 C.F.R. §§ 3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts & Analysis.  The veteran reports that he was exposed to 
loud artillery fire while aboard ship in World War II.  
During the November 2006 hearing he testified that he 
personally made landings on Iwo Jima and Okinawa, 
transporting Soldiers and Marines.  He also testified that 
his ship was outfitted with guns, and said that he was 
exposed to "constant gunfire."  He particularly remembers 
being in close proximity when a large gun was fired, and says 
that he was not wearing any hearing protection at the time.  
He reports that he has had a roaring sound in his ears 
"since war," and stressed that he does not have ringing; he 
has a roaring sound.

Service records show that the veteran was a member of the 
Navy's Amphibious Forces Boat Group during World War II, and 
that he served aboard the USS Sevier (APA 223); an attack 
transport ship with multiple armaments.  Service records also 
confirm that the veteran participated in Operations Iwo Jima 
and Okinawa.  

The veteran has been service-connected for bilateral hearing 
loss since 1952.  VA medical records dating from February 
2001 reflect a diagnosis of tinnitus.  

In a letter dated in May 2004 a private treating physician 
avers that the veteran's exposure to in-service artillery 
fire "could be an etiologic factor in his sensorineural 
hearing loss and roaring in his ears."

In August 2004 the veteran underwent a compensation and 
pension (C&P) audiology examination.  According to the 
examiner, 

the complaint of tinnitus is subjective 
and cannot be confirmed using current 
clinical technologies.  Tinnitus is a 
symptom, not a disease.  While tinnitus 
is commonly associated with noise 
induced hearing loss, it may also be 
secondary to problems not associated 
with noise exposure.  Based on the 
historical information provided by the 
veteran at the time of his 2/20/01 
Audiology C&P evaluation, it is 
unlikely that the veteran's report of 
tinnitus is related to military 
service.

Notwithstanding the examiner's comment that the veteran's 
tinnitus is likely not related to military service, the Board 
finds the evidence sufficient for a grant of service 
connection for tinnitus.

The Board finds informative the examiner's remark that 
tinnitus is commonly associated with noise induced hearing 
loss, and notes that the veteran has been service-connected 
for noise-induced hearing loss since 1952.  The Board also 
finds instructive the examiner's report that complaints of 
tinnitus are subjective and cannot be confirmed using current 
clinical technologies, and notes that the veteran is 
competent to testify as to his in-service experiences and 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (Lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  Nothing in the regulatory or 
statutory provisions requires both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself).  In addition, the Board 
notes that the case file was not reviewed by the examiner 
pursuant to the August 2004 hearing evaluation, which means 
that his opinion was not a fully informed one, and is thus of 
reduced probative value.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed); see also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).  

Based on the veteran's close-proximity exposure to artillery 
fire while in service and his incurrence during service of 
bilateral sensorineural hearing loss, and resolving all 
reasonable doubt in favor of the veteran, service connection 
for tinnitus manifested by roaring in the ears is granted.

II.  Compensable Rating for Hearing Loss

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with average hearing thresholds determined by 
puretone audiometric testing at frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz divided by four.  This average is 
used in all cases (including those in §4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  38 C.F.R. § 
4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for each ear, separately, from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral. when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  That numeral will then be elevated to the next 
higher Roman numeral.  As will be apparent from the evidence 
described below, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this appeal.  38 C.F.R. § 4.86. 

Facts & Analysis.  Evidence in support of the veteran's claim 
for a compensable rating for bilateral hearing loss includes 
an audiology evaluation done in February 2003 by the Arkansas 
Otolaryngology Center.  Findings were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
30
50
55
Left 
ear
15
20
20
20
40

Puretone averages were 36.25 decibels for the right ear, and 
25 decibels for the left ear.  These findings correlate to 
Level I hearing in each ear, which is noncompensable.  
38 C.F.R. § 4.85, Tables VIa, and VII.

In August 2004 the veteran was accorded a C&P hearing 
examination.  Results of that examination are as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
25
30
60
70
Left 
ear
30
30
30
25
45

According to the examiner, the veteran has mild sensorineural 
hearing loss from 250 to 2000 Hertz, and moderately severe to 
severe sensorineural hearing loss from 3000 to 8000 Hertz in 
the right ear with the exception of 1000 Hertz, where hearing 
was within normal limits.  Left ear hearing was described as 
mild sensorineural hearing loss from 250 to 2000 Hertz, 
hearing within normal limits at 3000 Hertz, and moderate to 
moderately severe sensorineural hearing loss from 4000 to 
8000 Hertz.  

Puretone averages were 46.25 decibels for the right ear, and 
32.5 decibels for the left ear, with speech recognition 
scores of 80 for the right ear and 90 for the left ear.  
These findings correlate to Level III hearing in the right 
ear, and level II hearing in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  The combination of these two numeric 
designations corresponds to a noncompensable rating.  
38 C.F.R. § 4.85, Table VII.  

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 
Hertz to warrant application of 38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect the requisite 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz that would also warrant application of 38 C.F.R. 
§ 4.86(b). 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned noncompensable rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in June and November 2004 
satisfied the duty to notify provisions.  VA and private 
medical records have been obtained and made a part of the 
file.  In addition, the veteran has been accorded a VA 
examination, the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  




ORDER

1.  Service connection for tinnitus manifested by recurrent 
roaring in both ears is granted.

2.  A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The veteran reports that he suffers from depression, which he 
claims is related to his hearing problems.  Private medical 
records dated in March 2004 and in April and August 2005 
confirm the veteran's treatment for depression, and suggest a 
connection between his depression and his hearing disorders.  

In April 2005 the veteran underwent a C&P examination, which 
returned an Axis I diagnosis of depressive disorder, not 
otherwise specified, and an Axis V diagnosis of a GAF (global 
assessment of functioning) 50.  The examiner reports as 
follows:

I did not find evidence that the 
veteran's depression was specifically 
related to any hearing loss.  The 
etiology of his depression is unclear."  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Although the examiner advises with respect to the etiology of 
the veteran's depression, the examiner does not specifically 
state whether the veteran's nonservice-connected depression 
is being or has been aggravated by his service-connected 
hearing disorder(s).  See 38 C.F.R. § 3.310.  The case must 
therefore be returned for expansion of the examiner's 
opinion.  In addition, the examiner should consider whether 
the now service-connected tinnitus has played a role in the 
etiology or aggravation of depression.  Since the case file 
is being returned, it should also be updated to include any 
recent treatment records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his depressive disorder.  
Even if no additional sources of treatment 
records are identified, all relevant 
treatment records compiled since February 
2005 by the VAMC patronized by the veteran 
should be obtained.  If no additional 
records exist the case file should be 
documented accordingly.

2.  After the foregoing development has 
been accomplished, the claims folder should 
be returned to the April 2005 examiner.  
The examiner is specifically requested to 
opine as to whether there is at least a 50 
percent probability or greater that the 
veteran's nonservice-connected depression 
is being or has been aggravated by his 
service-connected hearing loss or tinnitus.  
If so, the examiner is requested to 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due to 
the natural progress of the disease, from 
the current level.  If the examiner is 
unable to perform this calculation he 
should so state and refrain from resorting 
to speculation.

If this examiner is no longer available, 
or if this examiner determines that 
another examination would be helpful, the 
veteran should be scheduled for a new C&P 
examination.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


